DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Patent Application Publication No. 2007/0194948) in view of Miles et al. (US Patent Application Publication No. 2015/0034294) and Dock et al. (US Patent No. 6,672,409).
In reference to claim 1, Hall discloses a downhole turbine assembly, comprising:
a drill pipe 12 (Fig. 1) capable of passing a fluid flow there through (Fig. 2);
a turbine 36 (par. 0033) in a sidewall of the drill pipe 12 (Fig. 2), 
a course 40 capable of diverting a portion of the fluid flow into the turbine 36 (Fig. 2), wherein the course 40 is on a plane perpendicular to a rotational axis of the turbine (Fig. 2, course 40 passes through a plane perpendicular to the axis of turbine 36); and
an outlet 44 capable of discharging the diverted portion of the fluid flow from within the drill pipe 12 to an exterior of the drill pipe 12 (Fig. 2).
Hall fails to disclose that the turbine includes one or more bearings supporting a plurality of blades, the one or more bearings or the plurality of blades including polycrystalline diamond.
Miles discloses bearings 76 supporting a plurality of blades of a turbine 66 (Fig. 3), the bearings 76 including polycrystalline diamond (par. 0034).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide polycrystalline diamond bearings to prevent rotational wear on the turbine.
Hall also fails that the course directs the fluid flow along a flow path toward the turbine that is perpendicular to a rotational axis of the turbine.
Dock discloses a flow path 90 towards the turbine 94 that is perpendicular to a rotational axis of the turbine 94 (Figs. 4-7).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the flow path of Dock for the flow path of Hall as it amounts to a substitution of known equivalents to perform the same function, which is in this case to direct flow towards a turbine.
In reference to claim 2, Hall discloses that the turbine 36 is fully with the sidewall of the drill pipe 12 (Fig. 2).
In reference to claim 3, Hall discloses that the outlet 44 is on the sidewall of the drill pipe 12 (Fig. 2).
In reference to claim 5, Hall fails to disclose that the course is offset from the rotational axis of the turbine.
Dock discloses a course 90 disposed offset from the rotational axis of a turbine 76 (Figs. 5-7).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the turbine of Dock for the turbine of Hall as it amounts to a substitution of known equivalents to perform the same function, which is in this case to convert fluid flow into rotational energy for a generator.
In reference to claim 6, Hall discloses a generator 38 (par. 0033) connected to the turbine 36 (Fig. 2).
In reference to claim 7, Hall fails to disclose that the turbine comprises a tangential or impulse turbine.
Dock discloses a turbine 76 a tangential turbine (Figs. 5-7; col. 5, lines 39-40, “the turbine assembly 76 having a tangential impulse-momentum turbine”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the turbine of Dock for the turbine of Hall as it amounts to a substitution of known equivalents to perform the same function, which is in this case to convert fluid flow into rotational energy for a generator.
In reference to claims 9 and 10, both claims recite limitations that would be affected by the flow rate and fluid composition passing through the drill pipe.  Both of these claims amount to only intended usages of the apparatus of claim 1, and the turbine disclosed by Hall would be inherently capable of satisfying these limitation should it be used in the proper circumstances.
In reference to claim 11, Hall does not make clear if the blades comprise flat or concave surfaces.  Dock discloses blades 112 with flat surfaces 114 (Fig. 6) and concave surfaces 114A (Fig. 7A).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to substitute the turbine of Dock for the turbine of Hall as it amounts to a substitution of known equivalents to perform the same function, which is in this case to convert fluid flow into rotational energy for a generator.
In reference to claim 12, Dock discloses that the concave surface 14A on each of the plurality of blades is on a surface generally parallel to a rotational axis of the turbine 76 (Fig. 7A).
In reference to claim 13, Hall discloses that the turbine 36 comprises a rotational axis parallel to but offset from a central axis of the drill pipe 12 (Fig. 2).
In reference to claim 14, Hall discloses that the turbine 36 does not obstruct the fluid flow passing through the drill pipe 12 (Fig. 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Patent Application Publication No. 2007/0194948) in view of Miles et al. (US Patent Application Publication No. 2015/0034294) and Dock et al. (US Patent No. 6,672,409) as applied to claim 1 above, and further in view of Chun (US Patent No. 2,266,355).
In reference to claim 15, Hall fails to disclose that the outlet comprises a check valve.
Chun discloses a turbine 21 with an outlet 25 comprising a check valve 27.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a check valve in the outlet to prevent backflow into the turbine.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Patent Application Publication No. 2007/0194948) in view of Miles et al. (US Patent Application Publication No. 2015/0034294) and Dock et al. (US Patent No. 6,672,409) as applied to claim 1 above, and further in view of Campbell et al. (US Patent No. 3,534,822).
In reference to claim 24, Hall fails to disclose the outlet being capable of discharging the diverted portion from the turbine by flowing the diverted portion in a direction opposite the fluid flow in the drill pipe.
Campbell discloses an outlet (Fig. 4, any of outlets 48, 49 or 50) being capable of discharging the diverted portion from the drill string by flowing the diverted portion in a direction opposite the fluid flow in the drill pipe (Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose the outlet in a direction opposite the fluid flow in the drill pipe so that the fluid outlet will be directed in the same direction as the fluid flow in the annulus.  This provides the clear benefit of directing more fluid upwards out of the wellbore.

Allowable Subject Matter
Claims 8 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 17, 19, 21 and 22 are allowed.

Response to Arguments
Applicant’s arguments in reference to claim 1 are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



12/16/22